DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
This Office action is in response to the applicant’s communication filed on 4/19/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/25/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendments made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant's arguments, see page 6, alleging that neither Davies nor Yang discloses a fiber “tube” have been fully considered but they are not persuasive.  Applicant’s arguments appear to hinge on a narrow interpretation of “tube”, such as a “tube” strictly composed of only a cylindrical shape with no additional structural features.  While the Examiner can appreciate the logic of such an argument, Applicant’s own claim language directly contradicts the use of such a narrow definition and therefore does not eliminate the prior art of record from reading on the present claims.  Applicant’s claims 5, 13 and 21-22 expressly define the “tube” as further including/defining at least “the fiber tube extends along the cylindrical section past at least the shoulders and into the conical sections” (emphasis added in claims 5 and 13) and/or the “fiber tube extends along a conical section” (emphasis added in claims 21-22).  The composite balloon 100B depicted in Fig. 2B appears to exemplify such a fiber “tube” of at least claims 5, 13 and 21-22 that directly contradicts Applicant’s apparent arguments for a narrower claim interpretation (i.e. “tube” further includes/comprises at least additional conical sections adhered to the balloon layer).  The present application appears to require further amendments to the independent claims and/or at least dependent claims 5, 13 and 21-22 if claiming the specific “tube” species of composite balloon 100A depicted in Fig. 2A is the intent.  For at least these reasons, Applicant’s current arguments are not persuasive.
Applicant's arguments, see page 6, alleging that Horn in view of Hedberg fails to disclose and/or teach a “collapsed” fiber tube have been fully considered but they are not persuasive.  It is the Examiner’s position that Horn expressly discloses the steps of forming the fiber-including underlayer balloon is first formed with that layer expressly “inflated and both ends sealed” ([0069]), wherein subsequent to the underlayer balloon formation, the underlayer balloon expressly has its pressure released (i.e. is collapsed/deflated) prior to the underlayer balloon then being inserted into the outerlayer balloon ([0070]).  Additionally, and/or in the alternative, Hedberg also further discloses the benefits of inserting a “compacted” balloon layer into an expanded balloon cover layer ([0061]).  As both the disclosure of Horn and the teachings of Hedberg both appear to expressly contradict Applicant’s arguments, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2008/0183132).
Davies discloses (see Figs. 5d-5f) a reinforced braided balloon and method of making comprising the following claim limitations:
(claims 1 and 9) an elongate catheter body ([0002]-[0003]; [0043]; [0045]; [0072]; [0076]; reinforced braided balloon expressly provided on a distal end of a catheter) including a distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) and a proximal portion (not shown); an inflation lumen disposed within the catheter body ([0003]; balloon expressly inflated by introducing a fluid into the balloon through a conventional catheter as shown); and a composite balloon (500, Fig. 5d) about the distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) including a tubular fiber layer (510, Fig. 5d); and a polymeric balloon layer (514, Fig. 5d) over the fiber layer (510) (as expressly shown in Fig. 5d), wherein the composite balloon (500) is configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (500) to modify one or more intravascular lesions in the anatomical vessel ([0002]-[0003]; [0050]; composite balloon expressly capable of use in angioplasty procedures for modifying/expanding intravascular spaces);
(claims 2 and 10) wherein the fiber layer (510) is ultra high-weight polyethylene ([0060]; [0082]), aramid ([0060]; [0082]), or a combination thereof, and wherein the fiber layer (510) is tubularly braided or knitted (as shown in Fig. 5d; [0065]; fiber layer 510 expressly disclosed as a braided sleeve/tube);
(claims 3 and 11) wherein the balloon layer (514) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0069]);
(claims 4 and 12) wherein the composite balloon (500) further includes an adhesive (516, Fig. 5e) (as shown in the embodiment of Fig. 5e; [0068]) or a solvent weld bonding the balloon layer to the fiber layer (as shown in the embodiment of Fig. 5f; [0068]; balloon layer expressly fused via solvent welding);
(claims 5, 13 and 21-22) wherein the composite balloon (500) further includes a cylindrical section, conical sections, and shoulders between the cylindrical section and the conical sections, and wherein the fiber layer (510) extends along the cylindrical section past at least the shoulders and into the conical sections (as expressly shown in Fig. 5d, fiber layer 510 extends over all of the cylindrical, conical and shoulder sections);
(claim 7) wherein the composite balloon (500) is configured to (i.e. capable of) provide an outwardly focused force along a length of the composite balloon when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force along the length of the balloon when in the inflated state); and
(claim 8) wherein the composite balloon (500) is sufficiently flexible to modify one or more intravascular lesions in curved vasculature when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; [0054]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force while the composite layer configuration provides balloons with thinner walls that are stronger, softer and more flexible than conventional balloons).

Claim(s) 1, 3, 5-9, 11, 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2018/0036518).
Yang discloses (see Figs. 1-2A) a fiber reinforced balloon and method of making comprising the following claim limitations:
(claims 1 and 9) an elongate catheter body (13, Fig. 1) including a distal portion (at the location of reference numeral 13 in Fig. 1) and a proximal portion (not shown, but proximal catheter end remains outside patient); an inflation lumen disposed within the catheter body (13) (as shown in Fig. 1; [0004]; [0016]-[0017]; balloon expressly inflated by introducing a fluid into the balloon through catheter body 13 as shown); and a composite balloon (12, Figs. 1-2) about the distal portion (see Fig. 1; [0032]) including a tubular fiber layer (50, Fig. 2A; [0027]-[0028]; embodiment having balloon wall 42 without inner wall layer 40 expressly disclosed (see [0028]), as shown in Fig. 2A); and a polymeric balloon layer (52A, Fig. 2A) over the fiber layer (50) (as expressly shown in Fig. 2A), wherein the composite balloon (12) is configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (12) to modify one or more intravascular lesions in the anatomical vessel ([0004]; [0016]; [0019]; composite balloon expressly capable of use expanding upon inflation for use in angioplasty and any others similar outward pressure applying procedures);
(claims 3 and 11) wherein the balloon layer (52A) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0028]; [0034]);
(claims 5, 13 and 21-22) wherein the composite balloon (12) further includes a cylindrical section (24, Fig. 2), conical sections (28a/25b, Fig. 2), and shoulders between the cylindrical section and the conical sections (as shown in Fig. 2), and wherein the fiber layer (50) extends along the cylindrical section past at least the shoulders and into the conical sections (as expressly shown in Fig. 2, fiber layer 50 is part of element 42 that extends over all of the cylindrical, conical and shoulder sections);
(claims 6 and 14) wherein the composite balloon (12) is configured to withstand an inflation pressure of at least 30 atm ([0027]; expressly able to withstand at least 40 atm);
(claim 7) wherein the composite balloon (12) is configured to (i.e. capable of) provide an outwardly focused force along a length of the composite balloon when the composite balloon is in the inflated state ([0004]; [0016]; [0019]; composite balloon expressly capable of use expanding upon inflation for use in angioplasty and any others similar outward pressure applying procedures for providing and outward expanding force along the length of the balloon when in the inflated state); and
(claim 8) wherein the composite balloon (12) is sufficiently flexible to modify one or more intravascular lesions in curved vasculature when the composite balloon is in the inflated state ([0004]; [0016]; [0019]; composite balloon expressly capable of use expanding upon inflation for use in angioplasty and any others similar outward pressure applying procedures [0002]-[0003]; [0050]; [0054]; composite balloon expressly capable of use in angioplasty procedures by being flexible enough to track through and introducer sheath for providing and outward expanding force while the composite layer configuration provides balloons with thinner walls that are stronger, softer and more flexible than conventional balloons).

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 1 above and/or Yang as applied to claim 1 above, and further in view of Campbell et al. (US 2008/0033477).
Davies and/or Yang, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter, a guidewire port in a medial portion of the catheter body between the distal portion and the proximal portion for a guidewire in a rapid-exchange catheter, or a guidewire port in a tip coupled to the distal portion for a guidewire in a short rapid-exchange catheter.  
However, Campbell teaches (see Fig. 2) a similar reinforced medical balloon (20, Fig. 2) comprising a guidewire port (32, Fig. 2) in a hub (22, Fig. 2) coupled to the proximal portion (as shown in Fig. 2) for a guidewire in an over-the-wire catheter ([0022]) in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site ([0022]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies and/or Yang to have a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site, as taught by Campbell.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 1 above and/or Yang as applied to claim 1 above, and further in view of Caclin (US 2009/0227947).
Davies and/or Yang, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen.  
However, Caclin teaches (see Figs. 1-12) a similar medical balloon system (see Abstract) comprising an inflation device (1, Figs. 1-3) configured to (i.e. capable of) inflate the composite balloon through the inflation lumen (see Abstract; [0001]-[0003]; [0061]), wherein the inflation device (1) includes a piston pump (6, Figs. 1-3), a manometer (104, Figs. 1-3), high-pressure tubing (3A, Figs. 1-3) configured to (i.e. capable of) tolerate pressures of at least 30 atm ([0004]), and an adapter (at 12, Figs. 2-3) configured to (i.e. capable of) fluidly couple the inflation device (1) to the inflation lumen (see Abstract; [0001]-[0006]; [0029]; [0061]) in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing ability further assist the user while also improving pressure gauge visibility (see Abstract; [0002]-[0006]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies and/or Yang to have an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing ability further assist the user while also improving pressure gauge visibility, as taught by Caclin.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2007/0250101) in view of Hedberg et al. (US 2012/0330232).
Horn discloses (see Figs. 4-5) a method of making a fiber reinforced balloon comprising the following claim limitations:
(claim 17) A method comprising inserting a collapsed fiber tube (126, Fig. 4; [0032]; [0049]) into a polymeric balloon (140, Fig. 4) ([0069]-[0070]; the fiber-including underlayer balloon 122 is first formed with that layer expressly “inflated and both ends sealed” ([0069]) wherein subsequent to the underlayer balloon formation, the underlayer balloon 122 expressly has its pressure released (i.e. collapsed/deflated) prior to the underlayer balloon 122 then being inserted into the outerlayer balloon 140 ([0070])); expanding the collapsed fiber tube (126) to provide an expanded fiber tube ([0071]; heated inflation step expressly disclosed), wherein an outer surface of the expanded fiber tube (126) interfaces an inner surface of the expanded polymeric balloon (140) ([0071]; heated inflation expressly adheres the two layers together); and securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140), thereby forming a composite balloon (200, Fig. 4) configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (200) to modify one or more intravascular lesions in the anatomical vessel ([0025]; composite balloon expressly capable of use in angioplasty procedures for modifying/expanding intravascular spaces);
(claim 19) wherein the fiber tube (126) is ultra high-weight polyethylene, aramid, or a combination thereof ([0052]), wherein the polymeric balloon (140) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0066]; [0033]-[0036]), and wherein securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) includes applying an adhesive (128, Fig. 4) or solvent bonding the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140); and
(claim 20) further comprising inserting a distal portion of an elongate catheter body through a center of the composite balloon (200); and securing the composite balloon (200) to the distal portion of the catheter body (see claims 16 and 28; [0001]; [0025]; the step of mounting the balloon about a catheter is expressly disclosed).
Horn, as applied above, discloses a method of making a fiber reinforced balloon comprising all the limitations of the claim except for the polymeric balloon layer expressly being expanded when the collapsed fiber tube is inserted therein.  
However, Hedberg teaches a similar method of medical balloon manufacture comprising inserting a “compacted” inner balloon layer into an “expanded” outer balloon layer prior to forming the multilayer composite balloon in order to beneficially provide a greater opening tolerance for insertion of the compacted inner layer while forming a multilayered composite balloon ([0061]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Horn to have the outer balloon layer in an expanded configuration when the compacted inner balloon layer is inserted therein in order to beneficially provide a greater opening tolerance for insertion of the compacted inner layer while forming a multilayered composite balloon, as taught by Hedberg.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771